      Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 1 of 27




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

KEENAN’S KIDS FOUNDATION,
INC.

      Plaintiff,                            CIVIL ACTION NO:
                                            1:20-cv-01702-WMR
v.

SEAN CLAGGETT,

      Defendant.

       DEFENDANT SEAN CLAGGETT’S BRIEF IN SUPPORT OF
                   HIS MOTION TO DISMISS
      Defendant Sean Claggett (“Defendant” or “Mr. Claggett”) hereby submits

his Brief in Support of his Motion to Dismiss (“Motion”).

I.    INTRODUCTION

      Mr. Claggett’s Motion should be granted under Fed. R. Civ. P. 12(b)(6).

Even though Plaintiff Keenan’s Kids Foundation, Inc. (“Plaintiff”) has now

dropped his breach of contract claims, his residual trade-secret claims are

nevertheless still based on a supposed confidentiality agreement (and subsequent

circumstances that supposedly reinforced its obligations), which Mr. Claggett

allegedly violated by disclosing trade secrets. But if the alleged agreements and

circumstances do not impose the obligations alleged—and they do not—Plaintiff’s



                                        1
      Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 2 of 27




claims unravel.

      To begin, Plaintiff asserts that Mr. Claggett signed a confidentiality

agreement that prohibits him from disclosing voir dire techniques he learned at a

September 2014 seminar. But that written agreement imposes no such duty. On

its face, the agreement set only four requirements for Mr. Claggett, and not one of

those is alleged to have been violated. And to the extent Plaintiff asks the Court to

find that Mr. Claggett’s supposed non-disclosure duties arose from some unwritten

yet perpetual confidentiality agreement, the statute of frauds bars its claims.

      In the absence of any written or implied agreement, Plaintiff’s trade-secret

claims fail because Plaintiff hasn’t alleged any other source of a duty to maintain

confidentiality. Those claims also fail because the disputed voir dire techniques

are not trade secrets as a matter of law. They are publicly available, were directly

disseminated to attorney customers for use in public jury trials, and are readily

ascertainable to any observant trial lawyer. Further, Plaintiff has not alleged it

took reasonable steps to protect them.

      For these reasons, as explained below, the Court should grant Mr. Claggett’s

Motion and dismiss the Amended Complaint with prejudice.

II.   FACTUAL BACKGROUND

      A.     Plaintiff’s Complaint and the Parties


                                          2
      Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 3 of 27




      On April 21, 2020, Plaintiff filed its Complaint. On May 7, 2020, Defendant

Sean Claggett was served with Summons and a copy of the Complaint, its Exhibit

1, and the Civil Cover Sheet.

      Mr. Claggett timely moved to dismiss the initial Complaint on May 27,

2020. (Dkt. Nos. 9, 9-1.) On June 10, 2020, Plaintiff filed its First Amended

Complaint (“Amended Complaint”), nullifying the initial Complaint and rendering

Mr. Claggett’s motion to dismiss that Complaint moot. (See Dkt. Nos. 11, 12.)

      Plaintiff alleges it is a Georgia non-profit corporation with its principal place

of business located in Atlanta, Georgia. (Dkt. No. 11 (“Am. Compl.”) ¶ 3.) Mr.

Claggett lives and conducts legal business in Las Vegas, Nevada. (See id. at ¶ 11.)

      The Amended Complaint purports to assert claims for (1) violation of the

Defend Trade Secrets Act (“DTSA”), and (2) violation of the Georgia Trade

Secrets Act (“GTSA”). (See id. at pp. 25-36.)

      B.     The “Confidentiality Agreement” and Plaintiff’s Allegations

      Plaintiff alleges it was established by “Don C. Keenan, a renowned, award-

winning Atlanta-based trial lawyer,” and that it owns “intellectual property

exclusively used” by the Keenan Trial Institute (“Institute”), which offers

“educational curriculum instructing lawyers on how to win their trials . . . .” (Id. at

¶¶ 2, 8.) Mr. Claggett is alleged to have been a student of “multiple” Institute


                                          3
      Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 4 of 27




seminars, including one in September 2014 “regarding Keenan’s Kids-owned voir

dire techniques.” (Id. at ¶ 14.) Plaintiff further alleges that, while attending and

as a prerequisite to that seminar, Mr. Claggett “executed a confidentiality

agreement (the ‘Agreement’) with Keenan’s Kids to protect” the seminar’s “trade-

secret and confidential contents.” (Id. at ¶ 52.)

      Plaintiff makes a number of allegations concerning that Agreement’s content

and supposed effect. Plaintiff alleges, for example, that the Agreement “warrants”

that the signing “attendee will not disclose” the seminar’s “confidential and

proprietary information” (id. at ¶ 44); that it “explicitly identifies as confidential

and applies to Keenan’s Kids’ trade secrets, copyrighted information, and other

proprietary information ‘including ideas, techniques . . . inventions, know-how,

processes . . . and information’ related to the services and information” provided at

the voir dire course (id. at ¶ 53); and that, by signing the Agreement, Mr. Claggett

“was informed of, became aware of, understood, and accepted” both “the

confidential nature of the information to be conveyed in” the voir dire course, and

that the course’s contents were “not for redistribution to others.” (Id. at ¶¶ 54-55.)

      But the Agreement simply states, in relevant part, as follows:

            THIS AGREEMENT governs the disclosure of information
      between the undersigned guest at this event . . . and the Keenan’s Kids
      Foundation as the host for this event, “Keenan Ball College Court 4.”


                                          4
      Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 5 of 27




             “Confidential Information” shall mean any and all technical and
      non-technical information related to this seminar provided by either
      party to the other, including but not limited to trade secrets,
      copyrighted information, proprietary information – including ideas,
      techniques, . . . inventions, know-how, processes . . . and information
      the disclosing party provides regarding third parties . . . .
             This confidentiality regards all formats and mediums, written or
      oral, and direct or indirect pieces of information. In consideration of
      this confidentiality, the undersigned agrees to the following
      undertaking:
            1.     No videotaping of any portion of the seminar.
            2.     No audio recording of any portion of the seminar.
            3.     No photographs taken during the seminar.
            4.     Lastly, by signing this agreement, I state that I do not
                   represent any insurance companies, or self-insured
                   defendants.
             Each party represents and warrants to the other party that it has
      the requisite corporate authority to enter into and perform this
      Agreement, and its execution and performance under this Agreement,
      including its disclosure of Confidential Information to the Recipient,
      will not result in a breach of any obligation to any third party or
      infringe or otherwise violate any third party’s rights.

(Exhibit 1, a true and correct copy of which is attached hereto) (emphasis added).

      Plaintiff alleges, further, that Mr. Claggett became an Institute instructor in

2015. (Am. Compl. ¶ 56.) Contrary to the initial Complaint’s allegation that all

Institute instructors were “bound” merely by confidentiality obligations imposed

by the Agreement (see Dkt. No. 1, ¶¶ 48-51), however, Plaintiff now alleges that in

“addition to, but separate from, the obligations created by the Agreement, all”

instructors “are bound by a confidentiality obligation not to disclose information


                                         5
      Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 6 of 27




such as the Trade Secret Voir Dire Techniques, and they in turn further reinforce

the confidentiality obligation to their students.” (Am. Compl. ¶ 58.)

      Plaintiff further alleges that “Keenan’s Kids communicated to Claggett as an

instructor that the Trade Secret Voir Dire Techniques” were “confidential trade

secrets” and, Mr. Claggett “acted in accordance with that fact” by being

“responsible for overseeing and ensuring students’ signing of confidentiality

agreements prior to teaching” the voir dire techniques and “instructing students not

to take course materials with them.” (Id. at ¶¶ 59-60.) Plaintiff similarly alleges

that, at various other times during the period that Mr. Claggett was an instructor,

Mr. Claggett participated in discussions or activities in which the supposed trade

secrets’ confidentiality was discussed, including discussions in 2016 “wherein the

line between trade secret confidential information and information that may be

shared publicly was explicitly identified.” (Id. at ¶¶ 61-66.) Mr. Claggett is

alleged to have resigned from instructing at the Institute in 2018. (See id. at ¶ 67.)

      Plaintiff alleges that Mr. Claggett now teaches his own voir dire class that

“incorporates, embodies, and discloses the Keenan’s Kids’ proprietary and

confidential Trade Secret Voir Dire Techniques.” (See id. at ¶¶ 75-77.) Plaintiff

otherwise alleges that those techniques are “identified by unique title phrases,”

which Plaintiff views as “trade secret and confidential,” and comprise “at least four


                                          6
      Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 7 of 27




specific strategies”: to (1) “elicit information” about “prospective juror”

motivation, (2) “identify unfavorable jurors on matters related to compensation; (3)

assess juror empathy, and (4) select jurors through use of ‘spotters.’” (Id. at ¶ 34.)

      Plaintiff says it “derives substantial value” from the techniques because

“customers are willing to pay substantial enrollment fees” to attend the courses,

and that a “significant part” of the techniques’ value is based “on the information

not being known” to competitors, because it cannot “be acquired elsewhere.” (Id.

at ¶¶ 38-39.) Plaintiff alleges that to preserve this value, it “has taken a number of

steps to keep the information secret.” (Id. at ¶ 42.)

      In particular, Plaintiff claims that attorneys cannot access the techniques

until the Institute confirms they are plaintiff’s attorneys, that every seminar

attendee is required to sign and abide by the so-called confidentiality agreement,

that any materials the Institute provides students “must remain with the institute

when coursework is completed” (but students can take their own notes), that access

to the voir dire course’s “separate LISTSERV” was limited to individuals who had

taken that course and had login credentials, that the techniques are not publicly

available on the internet, in court filings, or similar sources, and that Plaintiff

“tightly controls the distribution of any recordings” of Institute seminars and does

not share them without” a confidentiality agreement. (Id. at ¶¶ 37, 43-48, 70.)


                                          7
       Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 8 of 27




       Plaintiff alleges that Mr. Claggett lacks permission to “misappropriate, use

and disclose” its techniques in his own voir dire class, and that Mr. Claggett’s

execution of the Agreement demonstrates that he has known since the Institute’s

September 2014 voir dire course that “he has a duty to maintain the secrecy of the

information he acquired” there. (Id. at ¶¶ 52-55, 78-79.) Plaintiff says that when

Mr. Claggett resigned, he was “put on notice” not to breach confidentiality

obligations, and not “to teach anything learned” through the Institute. (Id. at ¶ 68.)

       Plaintiff alleges that Mr. Claggett has done so anyway, breaching his

confidentiality obligations and misappropriating its trade secrets, causing Plaintiff

damage. (See generally id. at ¶¶ 75-126.) Although Plaintiff alleges it will suffer

imminent and irreparable harm without injunctive relief (see id. at ¶¶ 105, 125), it

has not moved for any such relief. (See generally Dkt.)

III.   ARGUMENT AND CITATION TO AUTHORITY
       Plaintiff’s First Amended Complaint should be dismissed under Fed. R. Civ.
            1
P. 12(b)(6) because it fails to state a claim on which relief could be granted.

       A.       Standard on Motion to Dismiss for Failure to State a Claim.



1
  “Under the Erie doctrine, federal courts sitting in diversity apply state substantive
law and federal procedural law.” Gasperini v. Ctr. for Humanities, Inc., 518 U.S.
415, 427 (1996).


                                          8
        Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 9 of 27




         Dismissal under Rule 12(b)(6) is appropriate “when, on the basis of a

dispositive issue of law, no construction of the factual allegations will support the

cause of action.” Marshall Cnty. Bd. of Educ. v. Marshall Cnty. Gas Dist., 992
                                    2
F.2d 1171, 1174 (11th Cir. 1993). Courts are to accept the plaintiff’s well-pleaded

factual allegations as true and construe them “in the light most favorable to” the

plaintiff. See Manuel v. Convergys Corp., 430 F.3d 1132, 1139 (11th Cir. 2005).

         Even so, “plaintiffs must do more than merely state legal conclusions; they

are required to allege some specific factual bases for those conclusions or face

dismissal of their claims.” Jackson v. BellSouth Telecomms., 372 F.3d 1250, 1263

(11th Cir. 2004) (“conclusory allegations, unwarranted deductions of facts or legal

conclusions masquerading as facts will not prevent dismissal.”).

         Further, the Court “may consider a document attached to a motion to dismiss

without converting the motion into one for summary judgment if the attached

document is (1) central to the plaintiff’s claim and (2) [its] authenticity . . . is not

challenged.” Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005); see also

Basson v. Mortg. Elec. Reg. Sys., Inc., 741 Fed. App’x 770, 771 (11th Cir. 2018)

(the court “may also consider documents referenced in the complaint” when the



2
    Internal citations are omitted here, and hereafter, except where otherwise noted.

                                            9
     Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 10 of 27




document is a “necessary part” of the plaintiff’s “effort to make out a claim”).

And “when the exhibits contradict the general and conclusory allegations of the

pleading, the exhibits govern.” Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1205-

06 (11th Cir. 2007). A court may also “take judicial notice of matters of public

record without converting a Rule 12(b)(6) motion into a Rule 56 motion.” Halmos

v. Bomardier Aerospace Corp., 404 Fed. App’x 376, 377 (11th Cir. 2010).

      Ultimately, the complaint must allege “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

A complaint alleging facts that are “merely consistent with” liability “stops short

of the line between possibility and plausibility of ‘entitlement to relief.”’ Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S at 557).

      B.     Plaintiff has failed to state a misappropriation of trade secrets
             claim under either the GTSA or the DTSA.
      At least two independent reasons compel dismissal of Plaintiff’s

misappropriation of trade secrets claims. First, Plaintiff has failed to adequately

allege trade-secret misappropriation, which requires that trade secrets were either

obtained by improper means, or disclosed or used despite having been acquired

under circumstances giving rise to a confidentiality duty. See O.C.G.A. § 10-1-

761(2); 18 U.S.C.A. § 1839(5). Plaintiff has not alleged that Mr. Claggett obtained

trade secrets improperly. And although Plaintiff alleges that the Agreement

                                         10
     Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 11 of 27




imposes a confidentiality duty, the Agreement proves otherwise, and Plaintiff has

not alleged any additional relevant circumstance concerning Mr. Claggett’s

acquisition of the disputed information that gave rise to a confidentiality duty.

      Second, Plaintiff has failed to adequately allege that any voir dire

information was a “trade secret,”—i.e., that it was not “readily ascertainable by

proper means” and was “the subject of efforts that are reasonable under the

circumstances to maintain its secrecy.” See O.C.G.A. § 10-1-761(4); 18 U.S.C.A.

§ 1839(3). Rather, Plaintiff seeks trade-secret protection for information disclosed

to seminar participants without a non-disclosure agreement, for the participants’

public use in jury trials “across the country” (Am. Compl. ¶ 88), from which any

trial attorney could ascertain the information. Even more fundamental, the disputed

voir dire techniques and strategies are widely available and discussed online.

      For these reasons, Plaintiff’s trade secrets claims must also be dismissed.
                                                   3
             1.     GTSA and DTSA Standards

      A plaintiff claiming relief under the GTSA must prove that “‘(1) it had a


3
  Courts consider and apply federal decisions applying and construing the GTSA
and other state trade secret acts in their combined analyses of both the GTSA and
the DTSA. See, e.g., Northstar Healthcare Consulting, LLC v. Magellan Health,
Inc., 1:17-CV-1071-ODE, 2019 WL 4805558, *41-43 (N.D. Ga. July 10, 2019)
(applying one case applying Florida’s trade secret act and two cases applying the
GTSA in combined analysis of GTSA and DTSA claims).

                                          11
     Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 12 of 27




trade secret and (2) the opposing party misappropriated’” it. Argos USA LLC v.

Young, 1:18-CV-02797, 2019 WL 4125968, *5 (N.D. Ga. June 28, 2019) (quoting

Cap. Asset Research Corp. v. Finnegan, 160 F.3d 683, 685 (11th Cir. 1998)).

“The DTSA requires the same showing,” and also requires that the trade secret be

“related to a product or service used in, or intended for use in, interstate or foreign

commerce.” Id. (internal quotations omitted).

      The GTSA defines “misappropriation” as:

      (A) Acquisition of a trade secret of another by a person who knows or
      has reason to know that the trade secret was acquired by improper
      means; or
      (B) Disclosure or use of a trade secret of another without express or
      implied consent by a person who:
             (i) Used improper means to acquire knowledge of a trade secret;
             (ii) At the time of disclosure or use, knew or had reason to
             know that knowledge of the trade secret was:
                    (I) Derived from or through a person who had utilized
                    improper means to acquire it;
                    (II) Acquired under circumstances giving rise to a duty to
                    maintain its secrecy or limit its use; or
                    (III) Derived from or through a person who owed a duty
                    to the person seeking relief to maintain its secrecy or
                    limit its use; or
             (iii) Before a material change of position, knew or had reason to
             know that it was a trade secret and that knowledge of it had
             been acquired by accident or mistake.

O.C.G.A. § 10-1-761(2). The DTSA defines “misappropriation” in materially the



                                          12
     Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 13 of 27




same terms. See 18 U.S.C.A. § 1839(5); see also Argos USA, LLC, 2019 WL

4125968, *7 (in combined GTSA and DTSA “misappropriation” analysis, quoting

DTSA definition in full, and citing the parallel GTSA definition as a “see also”).

      The GTSA defines “trade secret,” in relevant part, as:

            . . . information, without regard to form, including, but not
      limited to . . . a formula, a pattern, a compilation, a program, . . . a
      method, a technique, . . . [or] a process . . . which is not commonly
      known by or available to the public and which information:
             (A) Derives economic value, actual or potential, from not being
             generally known to, and not being readily ascertainable by
             proper means by, other persons who can obtain economic value
             from its disclosure or use; and
             (B) Is the subject of efforts that are reasonable under the
             circumstances to maintain its secrecy.

O.C.G.A. § 10-1-761(4) (emphasis added).         Again, the DTSA defines “trade

secret” in substantially similar terms. See 18 U.S.C.A. § 1839(3).

             2.    Plaintiff has failed to allege trade-secret misappropriation.

      Plaintiff has not adequately alleged that Mr. Claggett either acquired a trade

secret by improper means or disclosed a trade secret knowing (or with reason to

know) that he acquired it under circumstances giving rise to a duty to maintain

secrecy.   In fact, Plaintiff has not alleged “improper means” at all. Rather,

Plaintiff acknowledges that Mr. Claggett learned the disputed information as a

student at a September 2014 voir dire seminar, for which Mr. Claggett paid



                                         13
      Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 14 of 27




“significant enrollment fees,” and that information was reinforced in later

educational settings. (See Am. Compl. ¶¶ 14, 38, 51, 56, 61, 78, 95, 116).

      Separately, Plaintiff has not adequately alleged that Mr. Claggett knows or

has reason to know that he “acquired” the disputed information “under

circumstances giving rise to a duty to maintain its secrecy or limit its use.”

O.C.G.A. § 10-1-761(2)(B)(ii); see 18 U.S.C.A. § 1839(5)(B)(ii)(II). Instead,

Plaintiff alleged:

            Claggett was aware that the information offered at Keenan’s
      Kids Voir Dire Course was trade secret and confidential, including
      through his execution of a Confidentiality Agreement with Keenan’s
      Kids as a participant, and through his employment with Keenan’s
      Kids as an instructor who was intimately familiar with the secrecy of
      and protective measures for the . . . Techniques, for at least the
      representative reasons identified in paragraphs 50-6, 68, and 70-74
      above and incorporated herein. All of these circumstances,
      individually and in combination, gave rise to Claggett’s duty to
      maintain the secrecy of and/or limit the use of . . . [the] Techniques.

(Am. Compl. ¶¶ 96, 117; see also id. at ¶¶ 97, 119). Even supplemented by

incorporated-by-reference allegations, these allegations are insufficient.

      First, despite Plaintiff’s extensive allegations about Keenan’s Kids activities

in which Mr. Claggett participated and confidentiality obligations that were

supposedly discussed and imposed after he attended the Institute’s voir dire class,

none of those subsequent activities are relevant to Plaintiff’s trade-secret claims.

Rather, the DTSA and GTSA prohibit disclosure of trade secrets by a person

                                         14
     Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 15 of 27




whose “knowledge of the trade secret was,” among other things, “[a]cquired under

circumstances giving rise to a duty to maintain its secrecy or limit its use.”

O.C.G.A. § 10-1-761(2)(b)(ii)(II) (emphasis added); see also 18 U.S.C.A. §

1839(5)(B)(ii)(II). And these are the very provisions on which Plaintiff bases its

misappropriation claims. (See Am. Compl. ¶¶ 94, 114.)

      Accordingly, only the circumstances concerning Mr. Claggett’s acquisition

of the supposed trade-secret information, and that might give rise to a duty to
                                        4
maintain confidentiality, are relevant.        Plaintiff has plainly alleged that “the

contents” of the “Keenan’s Kids Voir Dire Course” that Mr. Claggett attended in

September 2014 are “the basis of the trade secret claims herein.” (Am. Compl., ¶¶

14, 51-55.)    And the only September 2014 “circumstances” that Plaintiff has

alleged that could even potentially give rise to a duty to maintain confidentiality is

Mr. Claggett’s execution of the so-called Confidentiality Agreement. (See

generally Am. Compl.)

              a.   The Agreement did not give rise to a duty to maintain
                   confidentiality.


4
  See, e.g., Diamond Power Int’l, Inc. v. Davidson, 540 F. Supp. 2d 1322, 1332-34
(N.D. Ga. 2007) (evaluating protection, or lack thereof, in place at time supposed
trade secret was disclosed or acquired, and holding that a “generalized
confidentiality agreement along [is] not reasonable as a matter of law to maintain
secrecy”).

                                          15
     Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 16 of 27




      The Court should consider the Agreement, attached hereto as Exhibit 1, in

its 12(b)(6) analysis. First, the Agreement is “central” to—i.e., a “necessary part”

of—Plaintiff’s effort to make a claim. Day, 400 F.3d at 1276. (See also Am.

Compl., ¶¶ 22, 44-48, 52-55, 57, 60, 64, 89, 91, 96-97, 109, 111-112, 117-118.).

Second, having attached the Agreement to its initial Complaint, Plaintiff cannot

plausibly now challenge its “authenticity.” See Day, 400 F.3d at 1276.

      And that Agreement does not identify the voir dire techniques as trade
       5
secrets, much less impose on Mr. Claggett any duty to maintain the confidentiality

of that content. Plaintiff implicitly admits as much, having dropped its breach of

contract claims. (Compare Dkt. 1 with Dkt. 11.)

      Indeed, the Agreement imposed only four duties on Mr. Claggett. (See Ex.

1.) Those were to refrain from (1) videotaping, (2), audio recording, and (3)

photographing any portion of the seminar, and (4) “[l]astly,” to declare that he did

not represent any insurance companies, or self-insured defendants. (See id.) The

Amended Complaint, rightly, nowhere alleges that those duties were breached.

      Plaintiff’s apparent belief that the Agreement extends further, “warrant[ing]”



5
   Plaintiff’s new allegation that “the line between trade secret confidential
information and information that may be shared publicly was explicitly identified”
in 2016 admits that any such line wasn’t previously drawn. (Am. Compl. ¶ 66.)

                                        16
     Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 17 of 27




that Mr. Claggett would “not disclose the confidential and proprietary information”

and binding him “to maintain the secrecy of the information he acquired” in the

voir dire course (see id. at ¶¶ 44, 51-55, 79, 96-97, 117-118), is unsupportable.

The Agreement’s opening lines clarify that it “governs the disclosure of

information between the undersigned guest at this event” and “the Keenan’s Kids

Foundation as the host for this event.” (Ex. 1.) (emphasis added) By these express

terms, the Agreement does not apply to other events. (See id.) And the

Agreement’s limited references to third parties say nothing whatever about non-

disclosure. (See id.)

      Thus, despite Plaintiff’s attempts to allege that the Agreement imposed

duties far exceeding the four requirements enumerated above, the Agreement says

otherwise, and it governs. See Griffin Indus., Inc., 496 F.3d at 1205-06.

             b.    Plaintiff hasn’t alleged any other relevant circumstances
                   giving rise to a duty to maintain confidentiality.
      Again, Plaintiff generally alleges that Mr. Claggett was subject to broad non-

disclosure and confidentiality obligations concerning the voir dire class’s contents

(see, e.g., Am. Compl. ¶¶ 44-48, 52-66), far exceeding the Agreement’s limited

terms. But it does not allege any additional communications or conduct between

Plaintiff and Mr. Claggett in September 2014—when he attended the voir dire

class and acquired the disputed information—that could support the inference that

                                         17
     Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 18 of 27




those two parties implicitly agreed to anything beyond the Agreement’s limited

provisions, or that those acquisition circumstances somehow otherwise gave rise to

a duty of non-disclosure.
                                                                    6
      With respect to any implied agreement, under Georgia law, agreements that

are “not to be performed within one year from the making thereof” must be “in

writing and signed by the party charged therewith,” or are unenforceable.

O.C.G.A. § 13-5-30(a)(5). To the extent, then, that Plaintiff believes the supposed



      6
        Georgia applies the rule of lex loci contractus, under which contracts “are
to be governed as to their nature, validity, and interpretation by the law of the place
where they were made, except where it appears from the contract itself that it is to
be performed in a State other than that in which it was made, in which case . . . the
laws of that sister State will be applied.” Convergys Corp. v. Keener, 276 Ga. 808,
811 & n.1, 582 S.E.2d 84, 86 & n.1 (2003).
       Plaintiff alleges the Agreement was made in Georgia. (See Am. Compl. ¶
52; Ex. 1.) And the Agreement shows it was to be performed there, too, where
Plaintiff and the Institute were to provide instruction, and where Mr. Claggett was
not to take photos or video or audiotapes. (See Ex. 1.) See also Lima Delta Co. v.
Global Aerospace, Inc., 325 Ga. App. 76, 83, 752 S.E.2d 135, 141 (2013) (a
contract is “made” where the “last act essential to” complete “the contract” is
performed).
       Plaintiff’s apparent theory that the Agreement imposes a boundary-less non-
disclosure obligation, even were it accepted (it should not be), doesn’t change
these “made” and “performed” conclusions. Where a contract contemplates no
particular place for performance, including by having a broad geographic scope,
“Georgia generally applies the law of the place where the contract was made.” See
id. (citing Fed. Ins. Co. v. Nat’l Dist. Co., Inc., 203 Ga. App. 763, 767(1), 417
S.E.2d 671 (1992)).


                                          18
     Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 19 of 27




circumstances surrounding the September 2014 voir dire class reflect Mr.

Claggett’s agreement to maintain the confidentiality of information learned there,

from the date of that course into perpetuity, any such unwritten agreement is

unenforceable under the statute of frauds. Plaintiff certainly did not plead that Mr.

Claggett’s alleged agreement to maintain confidentiality was for a year or less, and

the Amended Complaint—based on Mr. Claggett’s alleged 2018-and-after conduct

(see Am. Compl. ¶¶ 67, 75-78, 81-85)—reflects Plaintiff’s view that his alleged

non-disclosure obligations are ongoing.

      The alleged obligation is thus, if anything, “incapable of being performed

within a year,” triggering the statute of frauds. Bithoney v. Fulton-DeKalb Hosp.

Auth., 313 Ga. App. 335, 341, 721 S.E.2d 577, 582 (2011). And because it is not

in writing (again, the Agreement contains no such confidentiality terms), any such

implied agreement is unenforceable as a matter of law.

      What’s more, Plaintiff hasn’t alleged any other potential source of a

confidentiality duty, whether by written contract or otherwise, imposed by the

circumstances when Mr. Claggett first acquired the information. (See generally

Am. Compl.) See also Northstar Healthcare Consulting, LLC v. Magellan Health,

Inc., 1:17-CV-1071-ODE, 2019 WL 4805558, *41-43 (N.D. Ga. July 10, 2019)

(noting that, even as between an employer and employee, “courts have rejected the


                                          19
        Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 20 of 27




notion” that “an ‘implicit understanding’ is sufficient to protect confidential

material”). As mentioned, the Agreement concerned only the September 2014

course, and Mr. Claggett’s duty to perform concluded at the end of the course,

according to the Agreement’s limited terms, just as Plaintiff’s did. (See Ex. 1.)

         Separately, Plaintiff hasn’t alleged facts suggesting how Mr. Claggett could

possibly have discerned at the time of the Institute’s voir dire class that the
                                                                                 7
information he was buying for use in public jury trials were “trade secrets.” Nor

has Plaintiff indicated how either that class or the Agreement might have informed

him that he had a duty to protect the information. Aside from the facial

implausibility of Plaintiff’s conclusory “understood” and “accepted” allegations
                                                                                 8
(see, e.g., Am. Compl. ¶¶ 54-55)—which alone warrants dismissal —the

Agreement doesn’t support them.

         Although it mentions “trade secrets” as one of several categories of

“Confidential Information” that might be disclosed during the course “by either

party,” the Agreement does not define “trade secrets” or otherwise indicate how a



7
    For reasons set forth in Part III.B.3., infra, among others, they are not.
8
  See, e.g., Argos USA LLC, 2019 WL 4125968, *8 (citing Iqbal for rule that a
“formulaic recitation of the elements . . . is insufficient” and dismissing
“conclusory” misappropriation allegations, including allegation that defendant
“knew that the documents contained trade secrets”).

                                             20
      Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 21 of 27




seminar attendee might tell which (if any) content was a trade secret. (See Ex. 1.)

Nor has Plaintiff alleged any other means by which the Institute’s attorney clients

could guess that the information they were buying for public use was a trade secret,

especially in the absence of Agreement terms precluding disclosure. (See id.; see

also Part III.B.2.a., supra.)

      Plaintiff has thus failed to plausibly allege that Mr. Claggett knows or has

reason to know that he acquired the information under circumstances giving rise to

a duty to maintain its secrecy or limit its use. Because Plaintiff has therefore not

adequately alleged trade-secret misappropriation under the GTSA or the DTSA,

the Amended Complaint should be dismissed in its entirety.

              3.    Plaintiff has failed to allege any trade secret.

      Plaintiff’s trade-secret allegations fail, too, for at least three reasons. First,

the disputed jury-selection strategies and techniques—even if they were suitable

for trade-secret protection or adequately alleged to give Mr. Claggett notice of

which seminar content cannot be disclosed, both disputed premises—are publicly
          9
available.    Second, that information is directly disseminated to the Institute’s



9
 Mr. Claggett respectfully requests that the Court take judicial notice, including
under Fed. R. Evid. 201(b), that the disputed voir dire content is publicly
accessible on portions of Mr. Keenan’s blog, and discussed in detail in CLE

                                          21
     Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 22 of 27




attorney customers for use in public jury trials, from which the information is also

readily ascertainable to others.    Third, the measures Plaintiff allegedly took to

keep the information secret were not reasonable.

      Concerning both “ascertainability” and “reasonable measures,” information

“that has been publicly disclosed” through “sale or disclosure to customers” is “not

protected” by trade secret law, except where persons with whom information is

shared are “legally obligated, by express or implicit agreement or by another duty


presentations and articles that are also broadly available online, at, among other
locations, the following web addresses (all of which were last visited by counsel
June 16, 2020), reflecting public availability of Keenan’s voir dire techniques:
http://keenan183.rssing.com/chan-25568066/all_p4.html;
http://keenan183.rssing.com/chan-25568066/all_p5.html;
http://keenan183.rssing.com/chan-25568066/all_p6.html;
http://keenan183.rssing.com/chan-25568066/all_p7.html;
https://webcache.googleusercontent.com/search?q=cache:eKx4_YmMjeQJ:https://
www.shb.com/-/media/files/professionals/s/sastrehildy/acc-personalizing-the-
corporate-client.pdf+&cd=1&hl=en&ct=clnk&gl=us;
https://www.cooperscully.com/news-and-resources/articles/reptile-theory;
https://webcache.googleusercontent.com/search?q=cache:xkzahXocW1wJ:https://
www.namicinsurance.com/file/33+&cd=1&hl=en&ct=clnk&gl=us;
https://cdn.ymaws.com/www.thefederation.org/resource/resmgr/Events/Webinars/
May_2016_Reptile_Paper_(2).pdf;
https://fjcadr.com/uploads/3/5/2/0/35203263/scott_v_uofu_1-
_defendants_memo_on_mil_reptile.pdf; https://www.iadclaw.org/assets/1/7/11.4-
_Pomatto-_Reptile_Theory.pdf. See, e.g., Wells Fargo Bank, Nat’l Ass’n v.
Crowley, 1:13-CV-01427-CAP-LTW, 2014 WL 11370437, *13 & n.22 (N.D. Ga.
Feb. 20, 2014) (taking judicial notice of website contents); Spy Optic, Inc. v.
Alibaba.com, Inc., 163 F. Supp. 3d 755, 762-63 (C.D. Cal. 2015) (taking judicial
notice of internet materials, limited to notice of “the fact that an internet article is
available to public”). On this basis alone, Plaintiff’s GTSA and DTSA claims fail.

                                          22
     Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 23 of 27




imposed by law” to maintain its confidentiality. Diamond Power Int’l, Inc. v.

Davidson, 540 F. Supp. 2d 1322, 1332-33 (N.D. Ga. 2007) (citing and applying,

inter alia, Roboserve, Ltd. v. Tom’s Foods, Inc., 940 F.2d 1441, 1454 (11th Cir.

1991) (applying common law)). Again, Plaintiff has not adequately alleged any

legal obligation on Mr. Claggett’s part to maintain confidentiality.

      One reason for this “no disclosure to customers” rule is that trade-secret law

does not prohibit a person from reverse-engineering a product or service to derive

information that may otherwise qualify for trade-secret protection. See O.C.G.A.

§ 10-1-761(1); 18 U.S.C. § 1839(6)(B). Here, though, no reverse-engineering was

even necessary. Instead, just like the defendant customer in Warehouse Solutions,

Inc. v. Integrated Logistics, LLC, 610 Fed. App’x 881, 885 (11th Cir. 2015), where

the plaintiff’s dissemination of its product to users “necessarily revealed” the

allegedly secret “features and functions,” Plaintiff’s dissemination of the voir dire

information directly to Mr. Claggett made that content “readily ascertainable.”

      And to the extent the “readily ascertainable” inquiry in this case extends to

third parties who might “obtain economic value” from Plaintiff’s supposed trade

secrets, recall that those so-called secrets are voir dire “strategies” intended for use

in jury trials. (See Am. Compl. ¶ 34). Any trial attorney could obtain transcripts

of Institute graduates’ cases to review the voir dire questions and ascertain


                                          23
     Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 24 of 27




Plaintiff’s supposed strategies. Plaintiff’s contrary allegations (see, e.g., id. at ¶

36) are rebutted by information subject to judicial notice. See, e.g., n.9, supra

(citing, inter alia, https://fjcadr.com/uploads/3/5/2/0/35203263/scott_v_uofu_1-

_defendants_memo_on_mil_reptile.pdf, containing voir dire transcript excerpt).

      Although Plaintiff says it took “a number of steps to keep the information

secret,” (Am. Compl. ¶¶ 42-48, 57-58, 70, 72), those allegations, too, are

insufficient. Even if Plaintiff indeed “tightly controls” its recordings (id. at ¶ 70),

Plaintiff’s reliance on the Agreement to supposedly prohibit disclosure by seminar

attendees and LISTSERV users (id. at ¶¶ 48, 64) vitiates any protective power

other steps might theoretically have had.

      That is, because the Agreement does not prohibit disclosure (see Part

III.B.2.a., supra), voir dire seminar attendees are free to use and disseminate that

acquired information immediately, irrespective of any controls Plaintiff might

place over its recordings or of any other subsequent steps. Plaintiff’s alleged

“reasonable steps” thus fail as a matter of law. See, e.g., AmeriGas Propane, L.P.

v. T-Bo Propane, Inc., 972 F. Supp. 685, 701 (S.D. Ga. 1997) (plaintiff’s sole

reliance on unenforceable confidentiality agreement “cannot, as a matter of law,

amount to reasonable efforts to protect the secrecy of the subject information”);

Warehouse Solutions, Inc., 610 Fed. App’x at 882-83, 885 (software developer’s


                                          24
      Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 25 of 27




steps to maintain secrecy were not reasonable as a matter of law where program

access was password controlled, and plaintiff instructed reseller not to share the

program except with customers who signed an express non-disclosure agreement,

yet developer did not require reseller to sign any non-disclosure agreement).

      For each of these reasons, any of which is dispositive, Plaintiff has failed to

adequately allege a “trade secret,” and its Amended Complaint must be dismissed.

IV.   CONCLUSION

      By pursuing this case, Plaintiff seeks to derive the benefits of a restrictive

covenant that it never bargained for or obtained from Mr. Claggett, and which

would be nonsensical in context in any event. Plaintiff’s Amended Complaint,

including all claims and prayers for relief therein, fails to state a claim on which

relief could be granted, and should be dismissed with prejudice.

      Respectfully submitted on June 23, 2020.

                                  s/ Joseph C. Sharp
                                 Joseph C. Sharp
                                 Georgia Bar No. 637965
                                 Polsinelli PC
                                 1201 West Peachtree Street, NW
                                 Suite 1100
                                 Atlanta, GA 30309
                                 Telephone: (404) 253-6000
                                 Fax: (404) 253-6060 Fax
                                 Email: jsharp@polsinelli.com
                                 Counsel for Defendant Sean Claggett



                                        25
     Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 26 of 27




                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

KEENAN’S KIDS FOUNDATION,
INC.

     Plaintiff,                          CIVIL ACTION NO:
                                         1:20-cv-01702-WMR
v.

SEAN CLAGGETT,

     Defendant.

                   CERTIFICATE OF COMPLIANCE

     I hereby certify that the foregoing DEFENDANT SEAN CLAGGETT’S
BRIEF IN SUPPORT OF MOTION TO DISMISS has been prepared in Times
New Roman, 14-point font, in conformance with Local Rule 5.1C.

                                   s/ Joseph C. Sharp, Esq.
                                    Joseph C. Sharp, Esq.
                                    Counsel for Defendant




                                    26
     Case 1:20-cv-01702-WMR Document 13-1 Filed 06/23/20 Page 27 of 27




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

KEENAN’S KIDS FOUNDATION,
INC.

      Plaintiff,                             CIVIL ACTION NO:
                                             1:20-cv-01702-WMR
v.

SEAN CLAGGETT,

      Defendant.

                        CERTIFICATE OF SERVICE

      I hereby certify that on June 23, 2020, I have electronically filed the
foregoing DEFENDANT SEAN CLAGGETT’S BRIEF IN SUPPORT OF
MOTION TO DISMISS with the Clerk of Court using the CM/ECF system,
which will automatically send notice of its filing to the following counsel of
record:
              John M. Bowler, Esq. (john.bowler@troutman.com)
          Michael D. Hobbs, Jr., Esq. (michael.hobbs@troutman.com)
         Lindsay Mitchell Henner, Esq. (lindsay.henner@troutman.com)
                         TROUTMAN SANDERS LLP
                            600 Peachtree Street, NE
                       Bank of America Plaza, Suite 3000
                              Atlanta, GA 30308
                          Telephone: (404) 885-3000
                           Facsimile: (404) 962-6513

Respectfully submitted this 23rd day of June, 2020.

                               s/ Joseph C. Sharp
                               Joseph C. Sharp, Esq.
                               Counsel for Defendant


                                        27
